Title: From George Washington to Brigadier General William Maxwell, 14 May 1779
From: Washington, George
To: Maxwell, William



        Dear Sir.
Head Quarters Middle Brook the May 14: 1779

I have received Your Letter of the 12th Instant. The third Regiment will march on Monday for this Camp, where the Commanding Officer will receive further Orders. The other Regiment of the Brigade will be held in readiness to move on the earliest notice. With respect to the Artillery, they will move either with the Regiment on Monday or with the Other as you may determine; but they are to join the park at Pluckimin. Foremans Corps is to proceed with the Brigade—and will march with the 3d Regiment or the One that will follow as you like best. I am Dr sir Yr Most Obedt sert
Go: Washington
